Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-15 filed 9/15/22 along with a response to Office Action mailed 6/16/22 is acknowledged.
2.	Claim 10 of Groups II is under consideration in this examination. 
3.	Claims withdrawn:
Claims 1-9 & 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention
4.	Claim 10 (method claim) is objected to depending on claim 1 (product claim). It is advised to rewrite claim 10 in independent form. Product claims are not rejoined with method claims.
5.					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 10 is rejected under the judicially created doctrine of double patenting over claim(s) 9 of U. S. Patent No. 9,109,214; or claim 9 of U. S. Patent No. 10,920,207 B2 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant claim 10 is drawn to “A process for the preparation of the host cell according to claim 1 comprising: (a) Providing one or more expression cassettes comprising at least four different heterologous polynucleotides chosen from the group of polynucleotides encoding cellulases, hemicellulases and pectinases and the control sequences required for expression of these polynucleotides; (b) Providing a selectable marker; (c) Transforming cells with the one or more expression cassettes and the selectable marker from (b); and (d) Selecting the thus formed host cells that produce the at least four different cellulases, hemicellulases and/or pectinases encoded by the at least four different heterologeous polynucleotides.”,
Claims 9 of U. S. Patent No. 9,109,214 is drawn to: “A process for preparation of the host cell according to claim 1, comprising: (a) providing at least one expression cassette comprising at least four different heterologous polynucleotides selected from the group consisting of polynucleotides encoding Talaromyces cellulases, hemicellulases and pectinases, and control sequences required for expression thereof; (b) providing a selectable marker; (c) transforming filamentous fungus cells with at least one expression cassette and said selectable marker; and (d) selecting at least one host cell that produces said at least four different cellulases, hemicellulases and/or pectinases encoded by said at least four different heterologous polynucleotides.”   
Claim 9 of US Patent 10,920,207 is drawn to: A process for the preparation of the host cell according to claim 1 comprising: (a) providing one or more expression cassettes comprising the at least four different heterologous polynucleotides and control sequences required for expression of these polynucleotides (b) providing a selectable marker (c) transforming cells with the one or more expression cassettes and the selectable marker from (b) (d) selecting the thus formed host cells that produce the at least four different cellulases, hemicellulases and/or pectinases encoded by the at least four different heterologous polynucleotides.
The claim language of the patented claim(s) where in ‘one or more’ with no upper limit includes ‘at least four’, therefore anticipate or an obvious variation thereof.
Applicants argue that the statutory double patenting rejection be withdrawn and not teaching identical subject matter.
Response: The rejection is now a nonstatutory double patenting rejection. Hence the rejection is maintained. 
6.				Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 10 is rejected under the judicially created doctrine of double patenting over claims 1 & 10-14 of U. S. Patent No. 8,802,415 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant claim 10 is drawn to “The process for preparation of a host cell according to claim 1, comprising:
 providing at least one expression cassette comprising at least four different heterologous polynucleotides selected from the group consisting of: polynucleotides encoding cellulases, hemicellulases and pectinases and control sequences required for expression thereof; providing a selectable marker; transforming cells with at least one expression cassette and said selectable marker; and selecting at least one host cell that produces said at least four different cellulases, hemicellulases and/or pectinases encoded by said at least four different heterologous polynucleotides.”
The patented (USP 8,802,415) claims 1 & 10 (for example) are drawn to the subject as follows:
Claim 1.	A process for production of a Talaromyces emersonii transformant, said process comprising the steps of: (a) providing one or more expression cassettes comprising at least one polynucleotide encoding cellulose, hemicellulase, and/or pectinase, and at least one promoter for expression of said polynucleotide; (b) providing a selection marker included in the expression cassette of (a) and/or included in a dedicated selection marker polynucleotide; (c) transfecting a Talaromyces emersonii host which endogenously produces cellulase and/or hemicellulase with the at least one expression cassette from (a) and the selection marker from (b); (d) selecting the Talaromyces emersonii transformant which comprises said at least one expression cassette from (a) and the selection marker from (b); and (e) isolating said Talaromyces emersonii transformant.
Claim 10.	A process for production of a polypeptide composition comprising at least one cellulase, hemicellulase, and/or pectinase comprising the steps of: (a) providing one or more expression cassettes comprising at least one polynucleotide encoding cellulase, hemicellulase, and/or pectinase, and at least one promoter for expression of said polynucleotide; (b) providing a selection marker included in the expression cassette of (a) and/or included in a dedicated selection marker polynucleotide; (c) transfecting a Talaromyces emersonii host with the at least one expression cassette from (a) and/or the selection marker from (b); (d) selecting the Talaromyces emersonii transformant which comprises said at least one expression cassette from (a) and the selection marker from (b); and (e) producing the polypeptide composition comprising cellulase, hemicellulase, and/or pectinase by culturing the Talaromyces emersonii transformant in a suitable culture medium in which a cellulase inducer is substantially absent; and (f) recovering the polypeptide composition comprising cellulase, hemicellulase, and/or pectinase.
Given the fact pattern of the instant claims as well as the patented claims, the species (Talaromyces emersonii host) claims of the USP 8,802,415 anticipates the instant genus (any host) claim. The claim language of the patented claim(s) where in ‘one or more’ with no upper limit includes ‘at least four’, therefore anticipate or an obvious variation n thereof. 
Applicants argument: Applicant will determine whether to file a terminal disclaimer or not once claims are otherwise found allowable.
Response: The rejection is therefore maintained for all the reasons of record; and until Applicants make a convincing determination.
7.	35 U.S.C. § 112, first paragraph (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A process for the preparation of the host cell according to claim 1 comprising: (a) Providing one or more expression cassettes comprising at least four different heterologous polynucleotides chosen from the group of polynucleotides encoding cellulases, hemicellulases and pectinases and the control sequences required for expression of these polynucleotides; (b) Providing a selectable marker; (c) Transforming cells with the one or more expression cassettes and the selectable marker from (b); and (d) Selecting the thus formed host cells that produce the at least four different cellulases, hemicellulases and/or pectinases encoded by the at least four different heterologous polynucleotides.”,
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of the preparation of host cell comprising polynucleotides encoding 4 different enzymes, comprising cellobiohydrolase(s) of SEQ ID Nos. 1 & 7; endoglucanase of SEQ ID NO: 3; and β-glucosidase of SEQ ID NO: 5; all from a single source (or species), viz., Talaromyces emersonii. 
The specification does not contain any disclosure or description of the structure and function of all DNA sequences from any source. The four sequences disclosed from a single Talaromyces emersonii species are not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of cellobiohydrolase, endoglucanase and β-glucosidase enzymes with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structure of a cellobiohydrolase, endoglucanase and β-glucosidase and sequences having varying sequence homology, i.e., 70% of SEQ ID Nos. 1, 3, 5 & 7.  Those of ordinary skill in the art would not be able to identify without further testing what specific DNA sequences would encode a protein having cellobiohydrolase, endoglucanase and β-glucosidase activities.
The genus of polynucleotides from any source and employed in the process  and having the desired cellobiohydrolase, endoglucanase and β-glucosidase activities remains undescribed. The instant specification provides no disclosure relating similarity or identity of structure to conservation of function. 
Given what is known in the art about the likely outcome of substitutions on structure, those in the art would have likely expected the applicant to have been in possession of transformed filamentous fungal host cell and process of making the host cell comprising heterologous DNA encoding a genus of proteins having a tertiary structure similar to SEQ ID NO: 1, 3, 5 & 7 although the claim is not so limited. However, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. There is no disclosure of the active site amino acid residues responsible for the catalytic activity. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, in this case there is no general knowledge in the art about similar proteins to SEQ ID Nos. 1, 3, 5 & 7 to suggest that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID No. 1, 3, 5 & 7 (or the encoding DNAs/host cell) as representative of other host cell constructs comprising DNA encoding proteins having cellobiohydrolase, endoglucanase and β-glucosidase activities or a method of making such a host cell. The specification, taken with the pre-existing knowledge in the art of amino acid substitution and the genetic code, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
8.	US Patent 10035999 is cited out of interest and future reference but is not used here in any rejection.
9.	No claim is allowed. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940